Exhibit 10.8

  

TURNKEY DRILLING CONTRACT

 

 

THIS AGREEMENT is made and entered into as of the 8th day of March, 2013 by and
between the parties herein designated as "Partnership" and "Contractor."

 

Partnership: 2013 Bayou City Seabreeze Offset Drilling Program, L.P. Address:
632 Adams Street, Suite 710   Bowling Green, Kentucky 42101     Contractor:
Bayou City Exploration, Inc. Address: 632 Adams Street, Suite 710   Bowling
Green, Kentucky 42101

 

IN CONSIDERATION of the mutual promises, conditions and agreements herein
contained, Partnership engages Contractor as an Independent Contractor to
furnish the equipment, labor and services to drill, test, and complete its
working interest portion, as per Exhibit “1”, of the wells to be drilled on the
Partnership Prospect in Chambers County, Texas in search of oil and/or gas.

 

As a Management Fee for the supervision and management of the affairs of the
Partnership during the work over, drilling and testing periods of Initial
Operations, the Managing General Partner will receive an amount equal to the
excess, if any, of the Turnkey Drilling Price over the actual cost of such
operations. Likewise, during the completion period of Initial Operations, if
completion is attempted on the Prospect Wells, the Managing General Partner will
receive an amount equal to the excess, if any, of the Turnkey Completion Price
over the actual costs of such operations. The Managing General Partner intends
to enter into one or more Operating Agreements (the “Operating Agreements”) with
third party operators which will perform certain services with respect to the
work over, drilling, testing and, if applicable, completion of the Prospect
Wells. We cannot accurately predict the actual amount constituting compensation
to be paid to any third party operator for its services under the Operating
Agreements and therefore, it also cannot accurately predict the excess amount,
if any, of the Turnkey Drilling Price over the actual cost of such operations
that the Managing General Partner will receive. Costs to be expended under the
Operating Agreements are a direct result of the work over, drilling, testing and
completion risks encountered. During work over, drilling, testing and completion
operations, a variety of conditions may be encountered, such as loss of
circulation, blowouts, detachment and/or loss of drilling equipment, necessity
for the purchase and installation of down-hole equipment to keep the wellbore
intact, and repair of inadequate cement to hold production casing in place. As
such costs are unpredictable with any degree of certainty, in the event of
totally uneventful operations, compensation payable pursuant to the Operating
Agreements could equal or exceed the actual work over, drilling, testing and
completion costs. Likewise, in the event that a series of major difficulties are
encountered, these costs could equal or exceed the amount of Initial Capital,
and Bayou City Exploration, Inc. would be responsible for such excess costs.
Bayou City Exploration, Inc. may use any funds it receives from management fees
and/or profits, if any, for any purpose, including payment of General and
Administrative Expenses of Bayou City Exploration, Inc. such as employee
salaries and office expenses.

 

1.             LOCATION OF PARTNERSHIP WELL(S):

 

See Exhibit "1" attached hereto and made a part hereof.

 



1

 

 

2.             TERMINATION DATE:

 

Contractor agrees to use its best efforts to complete operations for the
acquisition, drilling and testing of the Partnership Wells by September 30,
2013, and Contractor and the Partnership agree that time is of the essence under
this Agreement.

  

3.             BASIS OF DETERMINING AMOUNTS PAYABLE TO CONTRACTOR:

 

Contractor shall be paid at the following rate for the work performed hereunder:

 

Turnkey Drilling Price ($490,167) and Completion Price in the event that
completion is attempted ($402,000) = Total $892,167.

  

4.             DEPTH:

 

Subject to the right of the Partnership to direct the stoppage of work at any
time (as provided in paragraph 7), the Partnership Wells shall be drilled to the
depth as specified in Exhibit “1” or to the depth at which the production casing
(production string) is set, whichever depth is first reached, which depth is
hereinafter referred to as the “Contract Depth.”

  

5.             TIME OF PAYMENT:

 

5.1 Basis: Payment by the Partnership to the Contractor of the Drilling Price
becomes due and payable upon the receipt by the Partnership of an invoice from
the Contractor. Neither commencement nor completion of Contractor’s performance
shall be a condition precedent to this obligation to pay.

 

5.2 Attorneys’ Fees: If this Agreement is placed in the hands of an attorney for
collection of any sums due hereunder, or suit is brought on same, or sums due
hereunder are collected through bankruptcy or probate proceedings, then the
Partnership agrees that there shall be added to the amount due reasonable
attorneys' fees and costs.

  

6.             COMPLETION PROGRAM:

 

The Contractor, in its capacity as Managing General Partner of the Partnership
(the “Managing General Partner”), along with other participating Partnership
Well working interest owners, shall determine whether Contractor shall set a
production string on the Prospect Wells.  In the event the Managing General
Partner directs that drilling operations cease and to abandon the Partnership
Wells, Contractor shall plug the Partnership Wells, remove all drilling
apparatus from the well sites and the obligations of the parties hereunder shall
cease.  In the event the Managing General Partner directs Contractor to set a
production string on the Prospect Wells and makes timely payment to the
Contractor of the Completion Price, Contractor shall commence the operations
necessary to attempt to complete the Prospect Wells for commercial production,
including the setting of a production string and the acquisition, delivery and
installation of a pump jack, holding tank and all other necessary equipment
needed to extract and contain oil and/or gas from the Partnership Wells.

  

7.             STOPPAGE OF WORK BY THE PARTNERSHIP:

 

Notwithstanding the provisions of paragraph 3 with respect to the depth to be
drilled, the Managing General Partner shall have the right to direct the
stoppage of the work to be performed by the Contractor hereunder at any time
prior to reaching the Contract Depth and even though Contractor has made no
default hereunder.  If the Partnership exercises its right to discontinue
drilling the well(s), the Partnership will not receive a refund for any unused
portion of the Drilling Price allocable to the discontinued well(s).

 



2

 

 

8.             REPORTS TO BE FURNISHED BY CONTRACTOR:

 

8.1 Contractor shall keep and furnish to the Partnership an accurate record of
the work performed and formations drilled on the IADC-API Daily Drilling Report
form or other form acceptable to the Partnership.  A legible copy of said form
signed by Contractor’s representative shall be furnished by Contractor to the
Partnership.

 

8.2 Delivery tickets, if requested by the Partnership, covering any material or
supplies furnished by the Partnership shall be turned in each day with the daily
drilling report.  The quantity, description and condition of materials and
supplies so furnished shall be checked by Contractor and such tickets shall be
properly certified by Contractor.

  

9.             RESPONSIBILITY FOR A SOUND LOCATION:

 

Contractor shall prepare a sound location, adequate in size and capable of
properly supporting the drilling rig.  Contractor shall be responsible for a
conductor pipe program adequate to prevent soil and subsoil washout.  In the
event subsurface conditions cause a cratering or shifting of the location
surface, and loss or damage to the rig or its associated equipment results
therefrom, the Partnership shall not be responsible for reimbursing Contractor
for any such loss or damage including payment of work stoppage rate during
repair and/or demobilization if applicable.

 

10.           RESPONSIBILITY FOR ROAD AND LOCATIONS:

 

Contractor agrees at all times to maintain roads to locations and each location
in such a condition that will allow free access and movement to and from the
drilling site in an ordinarily equipped highway type vehicle.

  

11.           PAYMENT OF CLAIMS:

 

Contractor agrees to pay all claims for labor, material, services and supplies
to be furnished by Contractor hereunder, and agrees to allow no lien or charge
to be fixed upon the lease, the Partnership Wells or other property of the
Partnership or the land upon which said Partnership Wells are located.

  

12.           RESPONSIBILITY FOR LOSS OR DAMAGE:

 

12.1 Contractor’s Surface Equipment: Contractor shall assume liability at all
times for damage to or destruction of Contractor’s surface equipment, including
but not limited to all drilling tools, machinery and appliances, for use above
the surface, regardless of when or how such damage or destruction occurs.

 

12.2 Contractor’s In-Hole Equipment Basis: Contractor shall assume liability at
all times for damage to or destruction of Contractor’s in-hole equipment,
including but not limited to drill pipe, drill collars and tool joints, and the
Partnership shall be under no liability to reimburse Contractor for any such
loss.

 



3

 

 

12.3 Partnership’s Equipment: The Partnership shall assume liability at all
times for any defective equipment owned by it, including but not limited to
casing, tubing, well head equipment, and Contractor shall be under no liability
to reimburse the Partnership for any such loss or damage.

 

12.4 Fire or Blow-Out: Should a fire or blowout occur or should the hole for any
cause attributable to Contractor's operators be lost or damaged while Contractor
is engaged in the performance of work hereunder, all such loss of or damage to
the hole including cost of regaining control of a fire or blowout, shall be
borne by Contractor; and if the hole is not in condition to be carried to the
Contract Depth as herein provided, Contractor shall, if requested by the
Partnership, commence a new hole without delay at Contractor's cost; and the
drilling of the new hole shall be conducted under the terms and conditions of
this Agreement in the same manner as though it were the first hole and
Contractor shall be responsible for replacement of any casing lost in a junked
and abandoned hole as well as the cost of preparing a new drill site for the new
hole and the road thereto.  In such case, Contractor shall not be entitled to
any payment or compensation for expenditures made or incurred by Contractor on
or in connection with the abandoned hole.

  

13.           NO WAIVER EXCEPT IN WRITING:

 

It is fully understood and agreed that none of the requirements of this
Agreement shall be considered as waived by either party unless the same is done
in writing, and then only by the persons executing this Agreement, or other duly
authorized agent or representative of the party.

  

14.           FORCE MAJEURE:

 

If either party hereto is rendered unable, wholly or in part (and its
performance hereunder is not rendered merely commercially impracticable) by
force majeure to carry out its obligation under this Agreement, it shall give
the other party prompt written notice of the force majeure with reasonably full
particulars.  Thereupon, the obligations of the notifying party, so far as they
are affected by the force majeure, shall be suspended during, but not longer
than, the continuance of the force majeure, and the notifying party agrees to
use reasonable diligence to remove the force majeure as quickly as possible. 
This paragraph shall not relieve either party hereto for its obligations to
expend sums of money or to indemnify the other party hereto, as provided
elsewhere in this Agreement. The term "force majeure" as herein employed shall
mean an act of God, strike, lockout or other industrial disturbance, act of the
public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, extreme weather conditions, or governmental restraint.

  

15.           INFORMATION CONFIDENTIAL:

 

Upon written request by the Partnership, information obtained by Contractor in
the conduct of drilling operation on the Partnership Wells, including, but not
limited to depth, formations penetrated, the results of coring, testing and
surveying, shall be considered confidential and shall not be divulged by
Contractor or its employees, to any person, firm or any corporation other than
the Partnership’s designated representative.

  

16.           NOTICES AND PLACE OF PAYMENT:

 

All notices to be given with respect to this Agreement unless otherwise provided
for shall be given to Contractor and to the Partnership respectively at the
addresses hereinabove shown.  All sums payable hereunder to Contractor shall be
payable at the address hereinabove shown unless otherwise specified herein.

 



4

 

 

BAYOU CITY EXPLORATION, INC.

 

 

 

By: /s/ Stephen C. Larkin

        Stephen C. Larkin, President & CEO

 

 

2013 Bayou City Seabreeze Offset Drilling Program, L.P.,

A KENTUCKY LIMITED PARTNERSHIP

 

 

By:  Bayou City Exploration, Inc.

        Managing General Partner

 

 

By: /s/ Stephen C. Larkin

       Stephen C. Larkin, President & CEO

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

EXHIBIT "1" TO EXHIBIT "C"

 

March 8, 2013

 

The primary investment objective of the Partnership is, assuming all Units are
sold, the acquisition of up to 4.16666667% of the working interest which is
approximately 3.0416666691% of the net revenue interest in the Seabreeze #2 Well
and 3.33333333% of the working interest which is approximately 2.43333333% of
the net revenue interest in the Seabreeze #3 Well. The Prospect will consist of
oil and gas leases in Chambers County, Texas and the Prospect Wells will be
drilled to a depth sufficient to test the Seabreeze A-1 Sand formation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

